UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Francis Quinn, Jr. et al.,                                                     2/6/2020
                                 Plaintiffs,
                                                              1:19-cv-06538 (RA) (SDA)
                     -against-
                                                              ORDER
 Consolidated Edison Company of New York,
 Inc.,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The Parties’ discovery disputes set forth in their letters and a memorandum of law dated

February 4, 2020 (see ECF Nos. 33-35) as well as Plaintiff’s subpoena to Scott Levinson, as referred

to in Defendant’s letter (see ECF No. 35 and 35-2), will be held in abeyance.

       No later than 5:00 p.m. on February 7, 2020, Plaintiffs shall serve upon Defendant a letter

regarding the deposition of Defendant’s corporate representative(s) that identifies the topics,

pursuant to Federal Rule of Civil Procedure 30(b)(6), as to which such representative(s) shall

testify. The 30(b)(6) deposition of Defendant’s corporate representative(s) shall take place no

later than February 28, 2020.

       Furthermore, Plaintiff shall provide Timothy Reish’s expert report to Defendant no later

than February 28, 2020, absent good cause shown for any extension.

SO ORDERED.

DATED:         New York, New York
               February 6, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
